Citation Nr: 0944835	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to June 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).   
 
A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2003.  

The Board remanded the case for additional development of 
evidence in March 2007.  The case has now been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

The preponderance of the evidence shows that a chronic low 
back disorder was not present during service, there was no 
continuity of symptoms since service, arthritis of the spine 
was not manifest within a year after separation from service, 
and the Veteran's current low back disability did not develop 
as a result of any incident during service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in May 2002, February 
2004, March 2006, and April 2007.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded 
appropriate disability evaluation examinations.  The record 
before the Board contains service treatment records and post-
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  The Board notes that in 
correspondence dated in August 2003, the Veteran recounted 
treatment which he had after service, but further stated that 
the records had been destroyed.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

The Veteran contends that he injured his lower back during 
service.  Specifically, he asserts that he first hurt his 
back in 1970 during reserve training, and he reinjured it in 
service in 1973 while playing racquet ball.  He presented 
testimony to this effect during a hearing held before the 
undersigned in July 2003.  At that time he expressed his 
opinion that episodes of back pain he has experienced after 
service were the result of the injuries during service.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

The service medical records are negative for documentation of 
the occurrence of a chronic back disorder in service.  The 
report of a medical history completed by the Veteran in June 
1971 while he was an ROTC cadet reflects that he denied 
having a history of back trouble of any kind.  The report of 
a medical history given by the Veteran in September 1972 
reflects that he again denied having a history of recurrent 
back pain.  The Board has noted that a service medical record 
dated in September 1973 reflects that the Veteran strained 
his back while playing racquet ball.  He was advised to apply 
heat and take medications.  The assessment was lumbosacral 
strain.  However, there is no indication in the service 
medical records that he had any symptoms subsequent to that 
occasion.  

The report of a medical history given by the Veteran in March 
1978 in connection with reserve service shows that he 
reported that his health was good, and he denied having a 
history of recurrent back pain.  

The Board finds no basis to link a current problem to a 
strain in service.  In this regard, there is no convincing 
evidence of any ongoing chronic back disability subsequent to 
that injury in service.  There is also no evidence of 
arthritis within a year of service.  The earliest post-
service treatment records are from many years later.  For 
example, a November 2002 VA treatment records notes that the 
Veteran has chronic low back pain with intermittent flareups.  
However there was no mention of any back disorder being due 
to service.  


In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder (including his 
pain since his claimed spine injury in service).  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a low back disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran contends that he experienced pain since his 
back injury in service, the Board finds that there is no 
objective evidence of continuity of symptomatology.  On the 
contrary, the history provided by the Veteran in 1978 
reflects that he denied back problems.  This weighs against a 
finding of continuity.  The lack of continuity of 
symptomatology is further demonstrated by the lack of post 
service treatment records until many years after service.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Therefore, the Board finds that the evidence 
weighs against a finding of continuity of symptomatology.

With respect to whether there is a medical nexus between the 
claimed in-service injury and the current disability, the 
Board notes that an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Veteran was afforded multiple VA examinations, and all 
examiners came to the conclusion that a current spine 
disorder is not related to service.  The report of a VA spine 
examination conducted in October 2004 contains a medical 
opinion which weighs against the claim.  The examiner 
reviewed the claims file, and noted that the Veteran had been 
seen in September 1973 for a lumbosacral strain.  The 
examiner acknowledged that the Veteran reported during the 
examination the he had recurrent pain since then.  However, 
the examiner concluded that it was not at least as likely as 
not that the Veteran's current low back disability 
represented a progression of lumbosacral strain from the 
injury playing racquetball.  The examiner noted that the was 
no record that he had continued symptomatology, that he had 
seen physicians, or that he had required treatment.  

The Veteran was subsequently afforded another VA spine 
examination in March 2005.  The examiner concluded that it 
was less likely as not that any current thoracolumbar 
condition was caused by the racquetball strain in 1973.  The 
examiner noted that there was no evidence that he required 
treatment or examination after service, and there was no 
reason to say that his current low back condition was 
related.  

Finally, a VA examination addendum was obtained in September 
2009.  This  physician reviewed all records, and concluded 
that the Veteran's current lumbar degenerative disease was 
less likely as not (less than a 50/50 probability) caused by 
or a result of disease or injury in service.  The examiner 
noted that there was no evidence of chronicity for some 30 
years after service.  

The Board finds that the VA examination opinions are the only 
fully informed and complete opinions which are of record.  
The VA examination reports were based upon a thorough review 
of the claims folder and examination of the Veteran.  
Furthermore, the VA examiners offered reasons and bases for 
their opinions.  Therefore, the Board finds the VA 
examination reports are the only probative opinions.  The 
opinions by the VA physicians weigh against the claim and are 
consistent with the lack of continuity of symptomatology in 
this case. 

A clear preponderance of the evidence is against a finding 
that the Veteran's low back disability is causally related to 
service.  The weight of the evidence demonstrates that any 
low back disability in service was acute and transitory and 
resolved without residual disability as there were no further 
complaints of such for over three decades post-service.  In 
sum, the preponderance of the evidence shows that a chronic 
low back disorder was not present during service, arthritis 
of the spine was not manifest within a year after separation 
from service, and the Veteran's current low back disability 
did not develop as a result of any incident during service.  
Accordingly, the Board concludes that a low back disability 
was not incurred in or aggravated by service and arthritis 
may not be presumed to have been incurred therein.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


